Case 4:20-cv-00511-ALM Document 21 Filed 10/29/20 Page 1 of 4 PageID #: 280




                         United States District Court
                                EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION

BRIAN WARGO                                     §
                                                §
v.                                              §   Civil Action No. 4:20-cv-00511
                                                §   Judge Mazzant
STATE FARM MUTUAL AUTOMOBILE                    §
INSURANCE COMPANY                               §


                        MEMORANDUM OPINION AND ORDER

       Pending before the Court is Defendant State Farm Mutual Automobile Insurance

Company’s (“State Farm”) Amended Motion to Dismiss or for a More Definite Statement (Dkt.

#13). After reviewing the Motion, briefing, and relevant pleadings, the Court finds the Motion

should be DENIED as to Plaintiff Brian Wargo’s (“Mr. Wargo”) claims for Breach of Contract

and Quantum Meruit. As to the remaining claims, Mr. Wargo should be given leave to amend his

complaint and the Motion should be DENIED as moot.

                                      BACKGROUND

       On August 4, 2020, Mr. Wargo filed his Amended Complaint against State Farm, alleging

wrongful termination, breach of contract, quantum meruit, violations of the Fair Labor Standards

Act (“FLSA”), fraud, and negligent misrepresentation (Dkt. #10). On August 24, State Farm filed

its Motion to Dismiss (Dkt. #12) and its Amended Motion to Dismiss (Dkt. #13). On September

4, Mr. Wargo responded and argued the Motion should be denied or, alternatively, he should be

granted leave to amend his complaint (Dkt. #16). On September 18, State Farm replied (Dkt. #20).
 Case 4:20-cv-00511-ALM Document 21 Filed 10/29/20 Page 2 of 4 PageID #: 281




                                       LEGAL STANDARD

    I.      Federal Rule of Civil Procedure 12(b)(6)

         The Federal Rules of Civil Procedure require that each claim in a complaint include a “short

and plain statement . . . showing that the pleader is entitled to relief.” FED. R. CIV. P. 8(a)(2). Each

claim must include enough factual allegations “to raise a right to relief above the speculative level.”

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).

         A Rule 12(b)(6) motion allows a party to move for dismissal of an action when the

complaint fails to state a claim upon which relief can be granted. FED. R. CIV. P. 12(b)(6). When

considering a motion to dismiss under Rule 12(b)(6), the Court must accept as true all well-pleaded

facts in the plaintiff’s complaint and view those facts in the light most favorable to the plaintiff.

Bowlby v. City of Aberdeen, 681 F.3d 215, 219 (5th Cir. 2012). The Court may consider “the

complaint, any documents attached to the complaint, and any documents attached to the motion to

dismiss that are central to the claim and referenced by the complaint.” Lone Star Fund V (U.S.),

L.P. v. Barclays Bank PLC, 594 F.3d 383, 387 (5th Cir. 2010). The Court must then determine

whether the complaint states a claim for relief that is plausible on its face. “A claim has facial

plausibility when the plaintiff pleads factual content that allows the [C]ourt to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Gonzalez v. Kay, 577 F.3d 600,

603 (5th Cir. 2009) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). “But where the well-

pleaded facts do not permit the [C]ourt to infer more than the mere possibility of misconduct, the

complaint has alleged—but it has not ‘show[n]’—‘that the pleader is entitled to relief.’” Iqbal,

556 U.S. at 679 (quoting FED. R. CIV. P. 8(a)(2)).

         In Iqbal, the Supreme Court established a two-step approach for assessing the sufficiency

of a complaint in the context of a Rule 12(b)(6) motion. First, the Court should identify and



                                                   2
 Case 4:20-cv-00511-ALM Document 21 Filed 10/29/20 Page 3 of 4 PageID #: 282




disregard conclusory allegations, for they are “not entitled to the assumption of truth.” Iqbal, 556

U.S. at 664. Second, the Court “consider[s] the factual allegations in [the complaint] to determine

if they plausibly suggest an entitlement to relief.” Id. “This standard ‘simply calls for enough

facts to raise a reasonable expectation that discovery will reveal evidence of the necessary claims

or elements.’” Morgan v. Hubert, 335 F. App’x 466, 470 (5th Cir. 2009) (citation omitted). This

evaluation will “be a context-specific task that requires the reviewing court to draw on its judicial

experience and common sense.” Iqbal, 556 U.S. at 679.

         Thus, “[t]o survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.”’ Id. at 678 (quoting

Twombly, 550 U.S. at 570).

   II.      Federal Rule of Civil Procedure 15(a)

         Rule 15(a) of the Federal Rules of Civil Procedure allows a party to amend its pleading

once at any time before a responsive pleading is served without seeking leave of court or the

consent of the adverse party. FED. R. CIV. P. 15(a). After a responsive pleading is served, “a party

may amend only with the opposing party’s written consent or the court’s leave.” Id. Rule 15(a)

instructs the court to “freely give leave when justice so requires.” Id. The rule “evinces a bias in

favor of granting leave to amend.” Jones v. Robinson Prop. Grp., L.P., 427 F.3d 987, 994 (5th

Cir. 2005) (quoting Lyn–Lea Travel Corp. v. Am. Airlines, Inc., 283 F.3d 282, 286 (5th Cir. 2002)).

         But leave to amend “is not automatic.” Matagorda Ventures, Inc. v. Travelers Lloyds Ins.

Co., 203 F. Supp. 2d 704, 718 (S.D. Tex. 2000) (citing Dussouy v. Gulf Coast Inv. Corp., 660 F.2d

594, 598 (5th Cir. 1981)). Whether to allow amendment “lies within the sound discretion of the

district court.” Little v. Liquid Air Corp., 952 F.2d 841, 845–46 (5th Cir. 1992). A district court

reviewing a motion to amend pleadings under Rule 15(a) may consider “whether there has been



                                                  3
     Case 4:20-cv-00511-ALM Document 21 Filed 10/29/20 Page 4 of 4 PageID #: 283




    ‘undue delay, bad faith or dilatory motive, . . . undue prejudice to the opposing party, and futility

    of amendment.’”     Jacobsen v. Osborne, 133 F.3d 315, 318 (5th Cir. 1998) (quoting In re

    Southmark Corp., 88 F.3d 311, 314–15 (5th Cir. 1996)).

                                               ANALYSIS

           After reviewing the Motion, briefing, and relevant pleading, the Court finds that Mr. Wargo

    has stated plausible claims for Breach of Contract and Quantum Meruit. For the remaining claims,

    the Court finds that granting Mr. Wargo leave to amend his complaint is appropriate.

                                             CONCLUSION

           It is therefore ORDERED that Plaintiff Brian Wargo file a second amended complaint no

    later than November 13, 2020.

           It is further ORDERED that State Farm Mutual Automobile Insurance Company’s
.
    Amended Motion to Dismiss or for a More Definite Statement (Dkt. #13) is DENIED as to Mr.

    Wargo’s claims for Breach of Contract and Quantum Meruit and DENIED as moot to the

    remaining claims.

         SIGNED this 29th day of October, 2020.




                                        ___________________________________
                                        AMOS L. MAZZANT
                                        UNITED STATES DISTRICT JUDGE




                                                     4
